Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to papers filed August 19, 2022. Applicant’s reply to the restriction/election requirement of June 29, 2022 has been entered. Claims 1-12 are pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation of prior-filed U.S. Patent Application No. 16/075,386, filed August 3, 2018, which claims the benefit as a continuation of prior-filed WIPO International Application No. PCT/US17/16583, filed February 3, 2017 under 35 U.S.C. 365(c), which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/444,036, filed January 9, 2017 under 35 U.S.C. 119(e); and wherein U.S. Patent Application No. 16/075,386 also claims the benefit as a continuation of prior-filed U.S. Patent Application No. 15/285,264, filed October 4, 2016, which claims the benefit as a continuation-in-part of prior-filed U.S. Patent Application No. 15/232,647, filed August 9, 2016, which claims the benefit of prior-filed U.S. Provisional Patent Application No. 62/291,202, filed February 4, 2016 under 35 U.S.C. 119(e); is acknowledged. 
Election/Restrictions
Applicant’s election of Group I, claims 1-10, is acknowledged. Applicant’s elections of i) “microbial amylase” as the species of enzyme, ii) “gamma-cyclodextrin” as the species of cyclodextrin, iii) “hydrophobic alkylated cyclodextrin” as the species of cyclodextrin chemical modification, and iv) “treating pain” as the species of method outcome. The Examiner has determined that claims 1-6, 9, and 10 read on the elected subject matter. 
Accordingly, claims 7, 8, 11, and 12 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on August 19, 2022. Claims 1-6, 9, and 10 are currently under examination.
Abstract
The abstract of the disclosure is objected to because of the following:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a composition, the abstract should recite the key requisite ingredients, and if the invention pertains to a method, the abstract should recite the key requisite active steps. 
2. At the very least the abstract should recite the cyclodextrin inclusion complex comprising the specific combination of acetaminophen and N-acetylcysteine as stacked guest molecules in the cavity, and the formulation of this specific cyclodextrin inclusion complex with an enzyme to digest the cyclodextrin and thereby release the acetaminophen and N-acetylcysteine upon oral administration.   
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 6, and 10 are objected to because of the following:
1. In claim 1, the preamble contains the phrase “A cyclodextrin inclusion complex delivery vehicle” which is awkward and lacks appropriate punctuation. Applicant is advised to amend the phase to simply say “ A composition”.  
2. In claim 1, there is an extraneous comma between “in need thereof” and “comprising”. 
3. In claims 1 and 10, the “N” of “N-acetylcysteine” should be italicized.
4. In claim 6, the terms “alpha cyclodextrin”, “beta cyclodextrin” and “gamma cyclodextrin” should include a dash, e.g. “alpha-cyclodextrin”. It is further noted that the alpha, beta, and gamma could be italicized.
Appropriate correction is required.
***Applicant is further advised to correct these issues in the presently withdrawn claims as well to avoid another Office action delineating the very same problems.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the following reasons:
1. Claim 1 first stipulates that the guest molecules are "at least partially retained" by the cyclodextrin, then stipulates that the guest molecules “are stably retained” by the cyclodextrin, and finally stipulates that the guest molecules are “to release” from the cyclodextrin, which renders the claim indefinite. Even presuming that the guest molecule is retained by the cyclodextrin before administration, and released from the cyclodextrin after administration, one of ordinary skill in the art thus cannot reconcile the different description of retained, i.e. “at least partially retained” and “stably retained”, which appear to place conflicting limitations on how tightly or completely the guest molecule is retained, and thus how “stable” is “stably”. 
2. Claim 1 first stipulates that both N-acetylcysteine and acetaminophen are necessarily present “as stacked guest molecules within the cavity of the cyclodextrin”, but then later makes a reference to “the one or more guest molecules” in the cavity, which renders the claim indefinite. One of ordinary skill in the art cannot definitively ascertain whether both N-acetylcysteine and acetaminophen are necessarily present as guest molecules in the cavity of the cyclodextrin, or merely only one of these must be present as a guest molecule in the cavity of the cyclodextrin. 
3. Claim 1 appears to be directed to a composition comprising a cyclodextrin inclusion complex in a pharmaceutically acceptable carrier, which composition further includes an enzyme having a cyclodextrin-degrading activity. However, the claim goes on to stipulate in a wherein clause that “the enzyme is co-formulated with the cyclodextrin inclusion complex”, which renders the claim indefinite. One of ordinary skill in the art cannot definitively ascertain, from the “co-formulated with” stipulation, whether the cyclodextrin inclusion complex and the enzyme are simply two separate components within the carrier, or rather whether the cyclodextrin inclusion complex is necessarily in some sort of direct physical complex with or necessarily contains/encapsulates the enzyme. Therefore, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 2 first provides that the enzyme can be “an amylase”, i.e. a broad limitation, and then also provides that the enzyme can be a “maltogenic amylase”, i.e. a narrower limitation that falls within the corresponding broad limitation, in the alternative in the same claim, which is indefinite. 
Claims 2-6, 9, and 10 are (also) indefinite for depending from an indefinite claim. 
Potentially Allowable Subject Matter
No prior art rejection is being made. Indeed, it is noted that cyclodextrin inclusion complexes containing e.g. acetaminophen (i.e. paracetamol) are known in the prior art, even hydrophobic alkylated cyclodextrin inclusion complexes containing e.g. acetaminophen are known (e.g. U.S. Patent Application Pub. No. 2002/0150616), which would thus provide sustained release, since it is well known in the art that hydrophobic alkylated cyclodextrins can serve as sustained release carriers for actives.  
Further, a case could even be made that it would be obvious to combine acetaminophen with N-acetylcysteine into the same dosage form for oral delivery (see e.g. Mehrpour et al. J Med. Toxicol. 2011; 7: 95-96). However, a cyclodextrin inclusion complex containing both acetaminophen and N-acetylcysteine as stacked guest molecules within the cavity appears to be novel. 
Moreover, while it is well known in the art that certain amylases and other enzymes can degrade or digest cyclodextrins, and by doing so could release guest molecules being retained in the cavity (see e.g. Hirayama et al. J Pharm Sci. 2000; 89(11): 1486-1495), combining into the same oral dosage form both a cyclodextrin inclusion complex containing both acetaminophen and N-acetylcysteine as stacked guest molecules in the cavity together with an enzyme to degrade the cyclodextrin appears to be novel at the time of filing the present application. Cyclodextrins are generally known to transit the GI system intact until they encounter certain amylases and other enzymes in the colon that are able to degrade them. However, orally administered acetaminophen is primarily absorbed along the small intestine by passive diffusion, but could be absorbed in the colon and even in the rectum. It would be possible to deliver acetaminophen by a cyclodextrin inclusion complex, but without the presence of the added enzyme capable of degrading the cyclodextrin, the absorption would be delayed, since the acetaminophen would have to be delivered to the colon/rectum before the cyclodextrin would be appreciably degraded without the added enzymes. Therefore, despite a lot of the individual pieces being known in the prior art, the invention as a whole appears to be a patentable advance in the art.  
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617